Filed 4/22/15 Faton v. Ahmedo CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



SINA FATON,                                                         D066119

         Respondent,

         v.                                                         (Super. Ct. No. DV037475)

BASHAR AHMEDO,

         Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Edlene C.

McKenzie, Patricia Guerrero, Judges. Affirmed.

         Sina Faton, in pro. per., for Respondent.

         Carl M. Hancock for Appellant.


         Bashar Ahmedo appeals from an order requiring him to pay attorney fees incurred

by Sina Faton to obtain a domestic violence restraining order against him. He asserts the

fee award was improper because the fees were not requested in a timely or proper manner

and they were unsupported by the evidence. We reject these contentions and affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND

       As we shall detail below, Ahmedo and Faton initially represented themselves in

the proceedings before the trial court, which solely concerned the issue of a Domestic

Violence Restraining Order (DVRO). The trial court granted a DVRO against Ahmedo;

Ahmedo subsequently obtained counsel and filed a motion for reconsideration; and after

reconsidering the matter the court reissued the DVRO against Ahmedo. Faton—who

retained counsel when Ahmedo filed his reconsideration motion—thereafter filed a

motion for attorney fees under Family Code section 6344, which was granted by the trial

court.1

       On appeal, Ahmedo challenges the attorney fees order. Faton has not filed a

respondent's brief. The record on appeal does not include all of the relevant court orders

and hearing transcripts, but the pertinent factual and procedural background is generally

ascertainable.

The Court's Grant of the DVRO

       Ahmedo and Faton were in a dating relationship for about two years, which

included periods of cohabitation. On July 30, 2013, Faton filed a DVRO request against

Ahmedo. Faton was representing herself and she left blank the section of the standard

DVRO petition form (form DV-100) providing for a request of attorney fees.2 The court



1      Subsequent unspecified statutory references are to the Family Code.

2      Paragraph 18 of mandatory form DV-100 ("Request for Domestic Violence
Restraining Order") promulgated by the Judicial Council of California states: "Lawyer's
Fees and Costs [¶] I ask that the [respondent] pay some or all of my lawyer's fees and
                                             2
issued a temporary restraining order (TRO) and set the matter for hearing on August 14,

2013. Regarding attorney fees, the TRO (issued by the court on form DV-110) states:

"Not ordered now but may be ordered after a noticed hearing." (Italics added.)

      On August 7, 2013, Ahmedo filed an opposition to Faton's DVRO request;

requested his own restraining order against Faton; and obtained a TRO against Faton.

Also representing himself, Ahmedo left blank the section of the form (DV-120)

concerning attorney fees.3

      At the hearing on August 14, 2013, the court issued two orders: (1) an order

granting Faton a one-year DVRO against Ahmedo (the First DVRO), and (2) an order

dismissing Ahmedo's TRO against Faton on the basis that it was retaliatory. The order

granting Faton's First DVRO request is not included in the appellate record. The standard

form order dismissing Ahmedo's TRO states attorney fees are "[n]ot applicable."

      Thereafter, Ahmedo retained counsel and filed a motion for reconsideration. In

response, Faton also retained counsel to represent her. At a hearing on October 16, 2013,

the court granted Ahmedo's reconsideration motion and set the matter for a de novo

evidentiary hearing on December 31, 2013, with a three-hour time estimate.


costs. [¶] You must complete, file and serve Form FL-150, Income and Expense
Declaration before your hearing."
       Subsequent references to forms are to mandatory Judicial Council forms.

3      Paragraph 18 of form DV-120 ("Response to Request for Domestic Violence
Restraining Order") states: "Lawyer's Fees and Costs [¶] a.  I agree to the order
requested. [¶] b.  I do not agree to the order requested. (Specify your reasons in item
23, page 4 of this form.) [¶] c.  I request the court to order payment of my lawyer's
fees and costs. [¶] Whether or not you agree, you must fill out, serve, and file Form FL-
150, Income and Expense Declaration."
                                            3
       At the conclusion of the December 31 de novo evidentiary hearing (where both

parties were represented by counsel), the court again granted Faton a one-year DVRO

against Ahmedo (the Second DVRO). The standard-form order (DV-130) used for the

Second DVRO left blank the section referencing payment of attorney fees.

Faton's Motion for Attorney Fees and Other Pleadings

       The same date as the de novo evidentiary hearing (December 31, 2013) and

apparently after the court had granted the Second DVRO at that hearing, Faton filed a

motion for attorney fees based on her status as the prevailing party under section 6344,

subdivision (a).4 The matter was set for hearing on March 24, 2014. It is not clear from

the appellate record precisely when Faton served Ahmedo with the attorney fees motion,

but there is no dispute he was served in a timely fashion with respect to the March 24

hearing on attorney fees.

       In her attorney fees motion, Faton delineated her expenses and financial resources,

and set forth information to support her claim that Ahmedo had substantial financial

resources. She stated the case was a "moderate-to-complicated" domestic violence

matter; she anticipated "significant discovery, including subpoenas" might be required;

her attorneys charged $350 per hour; to date she had incurred $6,800 in fees; and she

anticipated that future fees and costs would be at least $1,500. On the same date as the



4      Several weeks before the de novo evidentiary hearing, Faton had attempted to file
an amended DVRO petition that included a request for attorney fees, but due to
procedural matters the amended petition was not accepted by the court clerk. Ahmedo
was not served with, nor aware of, the rejected amended DVRO petition containing the
fee request.
                                            4
filing of her attorney fees request, Faton submitted discovery requests to Ahmedo

requesting disclosures of his financial resources.

       On January 21, 2014, Ahmedo challenged the Second DVRO by filing a petition

for writ of mandate and request for a stay with this court. On January 23, 2014, this court

denied the writ petition.

       After engaging in substantial negotiations, on February 26, 2014, the parties

reached a stipulation that Ahmedo had the financial resources to pay an award of fees to

Faton. The parties agreed there was no need for them to file income and expense

declarations unless requested by the court; Ahmedo did not need to provide financial

information to Faton; and Faton would withdraw her discovery requests.

       Thereafter, Faton submitted additional pleadings concerning her attorney fees

request; Ahmedo filed an opposition; and the matter was argued before the court at the

March 24, 2014 hearing.

       Ultimately, Faton requested $12,655 in attorney fees. In support, she provided a

detailed summation setting forth the dates the attorney tasks were performed,

identification of the attorney who performed the tasks, a description of the tasks, the

attorney's hourly rate, and the amount of time and billing for the particular task. The law

firm representing Faton provided services through three attorneys who expended seven

hours on Ahmedo's reconsideration motion; 10 hours on the de novo evidentiary hearing;

1.5 hours reviewing Ahmedo's petition for writ of mandate and consulting with a writ

expert; eight hours drafting the stipulation concerning Ahmedo's ability to pay fees and

meeting and corresponding with Ahmedo's attorneys concerning the stipulation; and eight

                                             5
hours drafting the attorney fees motion, propounding discovery requests, and preparing

declarations.5 Faton contended the case was more than a "typical" DVRO case, noting

that it involved a lengthy procedural history, including two DVRO's, a reconsideration

motion, a writ, numerous pleadings, and significant "back and forth" briefings and

correspondence.

       In opposition, Ahmedo argued the court had no authority to award fees to Faton

because she did not request them before the de novo evidentiary hearing concerning the

Second DVRO request. Ahmedo asserted Faton should have filed an amended standard

form DVRO request incorporating a fee request before the de novo evidentiary hearing;

her failure to do so constituted a forfeiture of her right to request fees; section 6344 does

not permit a fee motion that was not filed on the standard DVRO request form before the

DVRO evidentiary hearing; and he was prejudiced by the lack of timely notice because

had he known he was facing a fee request he would have settled the case before the de

novo evidentiary hearing.




5       Faton provided a summation of the law firm's services as follows. (1)
Associate/certified family law specialist: $350 per hour, 20 hours, including review of
the transcript for the First DVRO hearing when the parties were self-represented;
preparation of the pleadings for the reconsideration motion, discovery requests, and
stipulation; and appearance at the de novo evidentiary hearing. (2) A second associate:
$250 per hour, five hours, including communications with opposing counsel, and review
of the pleadings and appearance at the hearing on the reconsideration motion. (3) The
firm's founder: $350 per hour, 10 hours, including review of the pleadings and
appearance at the de novo evidentiary hearing.
        Faton's fee request included about 1.5 hours for preparing her response in a related
small claims case filed by Ahmedo against Faton.
                                              6
       Alternatively, Ahmedo argued the amount of fees requested was excessive. He

contended the case was a routine matter that could not reasonably support the amount of

legal work and representation claimed by Faton; the hourly rates charged by Faton's

attorneys were too high; if Faton had filed an amended DRVO petition to request fees the

parties would have simply exchanged income and expense declarations (as provided for

in the standard DVRO request form) and there would have been no need for a separate

fee motion; and section 6344's prevailing party attorney fees provision did not permit

Faton to promulgate and incur fees for extensive discovery concerning his finances.

       In reply, Faton urged the court to discredit Ahmedo's claim that the case would

have been settled had he known of her attorney fees request before the de novo

evidentiary hearing. She argued Ahmedo's course of conduct throughout the case had

been to " 'attack at all costs' " and " 'fight this until the bitter end,' " including by filing the

reconsideration motion after the court's grant of the First DVRO and the writ after the

court's grant of the Second DVRO.

Trial Court's Order Requiring Ahmedo To Pay Attorney Fees

       After reviewing the pleadings and hearing counsel's arguments, the court ordered

Ahmedo to pay Faton $5,000 for attorney fees.

       As to the issue of notice, the court found that although Faton did not file an

amended DVRO petition requesting attorney fees before the de novo evidentiary hearing,

the requirements of section 6344 and due process were met through the provision of

notice and a hearing before an award of fees to Faton as the prevailing party. The court

rejected Ahmedo's objection to a fee award based on the possibility that he might have

                                                 7
responded differently to the DVRO petition had he known before the de novo evidentiary

hearing that Faton was seeking attorney fees. The court explained: "I find that under the

circumstances and given the procedural history, it is very doubtful he would not have still

gone forward . . . ." Further, the court noted that the TRO issued upon Faton's filing of

the First DVRO request provided notice of potential attorney fees by stating they were

"not ordered now, but may be ordered after a noticed hearing." Relying on the plain

language of section 6344, the court concluded it had jurisdiction to award fees because

Ahmedo had been provided notice before the attorney fees hearing.

       As to the amount of fees, the court awarded Faton $5,000 instead of the requested

$12,655. The court stated it calculated the award amount primarily based on fees

incurred for the de novo evidentiary hearing and several additional matters that it found

were reasonable. The court stated it had excluded fees that were not appropriate to

include in the award, including for matters related to the discovery of Ahmedo's finances

and review of the writ which had been summarily denied.

                                      DISCUSSION

                                 I. Procedural Challenges

       Section 6344, subdivision (a) states: "After notice and a hearing, the court may

issue an order for the payment of attorney's fees and costs of the prevailing party."

(Italics added.) Section 6344 is part of the Domestic Violence Prevention Act, which

provides for issuance of protective orders in domestic violence situations and for the use

of standard Judicial Council forms (§§ 6200, 6221, 6226, 6300 et seq.). Concerning

Judicial Council forms, section 6226 states: "The Judicial Council shall prescribe the

                                             8
form of the orders and any other documents required by this division and shall

promulgate forms and instructions for applying for orders described in this division." As

indicated in our factual summation, the standard mandatory forms for DVRO requests,

responses, and orders (forms DV-100, DV-110, DV-120, DV-130) include sections

allowing a petitioner and respondent to request attorney fees and for the court to

reference and/or order attorney fees.

       On appeal, Ahmedo challenges the court's authority to award attorney fees to

Faton, raising several arguments similar to those he made to the trial court. He contends

(1) Faton forfeited her right to obtain fees by failing to request them before the de novo

evidentiary hearing and failing to request them on the standard DVRO request form; (2)

section 6344, and the overall DVRO statutory scheme, reflects a legislative intent not to

permit an attorney fees motion that deviates from the procedure provided for in the

standard DVRO request form; and (3) deviation from the procedure set forth in the

standard DVRO request form will result in nonuniform, unfair judicial decisions

concerning the notice required for DVRO attorney fees requests. As we shall explain, we

do not find these claims persuasive.

                                   A. Forfeiture Claim

       Ahmedo argues that Faton forfeited her right to request attorney fees because she

failed to file an amended standard form DVRO petition incorporating an attorney fees

request prior to the de novo evidentiary hearing on her DVRO petition, but instead waited

until after issuance of the DVRO to file a request for fees.



                                             9
       The contention fails because statutory attorney fees need not be pleaded and

proved at trial and may properly be awarded after entry of judgment. (Snatchko v.

Westfield LLC (2010) 187 Cal. App. 4th 469, 496-497; Chinn v. KMR Property

Management (2008) 166 Cal. App. 4th 175, 194; Mabee v. Nurseryland Garden Centers,

Inc. (1979) 88 Cal. App. 3d 420, 425.) As explained in Mabee, "[T]he court's authority to

determine and award attorney fees is to the 'prevailing party' as an incident to that party's

success. . . . [¶] [Defendant] fails to distinguish between the allowance of attorney fees

to the prevailing party as an incident to the principal cause of action and other distinct

factual situations where attorney fees are in whole or in part of the cause of action. . . .

[¶] . . . [When] the claim for attorney fees is part of the damage sought in the principal

action . . . in such circumstance . . . the attorney fee [is] required to be pleaded and

proven—as any other item of damages—at trial. No similar procedural and evidentiary

base is required where 'the attorney fee was not the cause of action but an incident to it.' "

(Mabee, supra, at pp. 424-425; see generally Sumner Hill Homeowners' Assn., Inc. v. Rio

Mesa Holdings, LLC (2012) 205 Cal. App. 4th 999, 1033, 1035, fn. 50 [when attorney fees

are item of special damages such as in malicious prosecution action, proper procedure is

to plead and prove them at trial unless parties agree otherwise].)

       Here, because the prevailing party attorney fees were statutorily authorized as an

incident to the DVRO request (rather than an item of special damages related to the

DRVO request), Faton's failure to ask for them on a standard form DVRO petition prior

to the evidentiary hearing did not constitute a forfeiture of her right to seek them after the

court issued the DVRO in her favor.

                                              10
                          B. Claims Based on Legislative Intent

       Ahmedo asserts section 6344 does not permit an attorney fees request to be made

after the conclusion of the DVRO evidentiary hearing. This claim finds no support in the

statutory language or other indications of legislative intent. As found by the trial court,

section 6344 requires only notice and a hearing, and it contains no language suggesting

that fees must be denied simply because the notice and hearing were provided after,

rather than before, the evidentiary hearing on the DVRO request. When interpreting a

statute, we give the words a plain and commonsense meaning. (Sanchez v. Swissport,

Inc. (2013) 213 Cal. App. 4th 1331, 1336-1337.) "[I]f a statute is clear, the 'plain meaning'

rule applies; the Legislature is presumed to have meant what it said." (Sea World, Inc. v.

County of San Diego (1994) 27 Cal. App. 4th 1390, 1402.) The plain language of section

6344 requires notice and a hearing, both of which were afforded here.

       We are not persuaded by Ahmedo's suggestion that allowing the notice and

hearing concerning attorney fees to occur after adjudication of the DVRO request

undermines the legislative goal of providing streamlined mechanisms for handling

DVRO petitions. The Legislature's stated intent is to prevent domestic violence and to

separate persons involved in this violence pending resolution of the causes of the

violence (§ 6220), and this intent is advanced through expeditious issuance of restraining

orders. The question of whether attorney fees should be granted to the prevailing party

under section 6344 does not require expedient resolution because it is the issuance of the

DVRO (not the grant of attorney fees) that ameliorates the threat of violence. Thus, the

violence prevention and protection goals underlying the DVRO statutory scheme do not

                                             11
require that an attorney fees request be raised and adjudicated at the same time as the

merits of the DVRO request.

       We also reject Ahmedo's assertion that the court had no authority to award

attorney fees because Faton did not follow the procedure for fee requests provided in the

Judicial Council DVRO petition form. The contents of mandatory family law Judicial

Council forms generally equate with rules of court (§ 211; Rules 5.7(a), 1.31; Gov. Code,

§ 68518), and they are relevant when evaluating the rights and responsibilities of the

parties (see, e.g., In re Marriage of Lippel (1990) 51 Cal. 3d 1160, 1169-1171 [failure to

check child support box in standard form precluded inclusion of child support in default

judgment]; In re Marriage of Kahn (2013) 215 Cal. App. 4th 1113, 1116-1119; County of

Lake v. Palla (2001) 94 Cal. App. 4th 418, 424-428; In re Marriage of Sharples (2014)

223 Cal. App. 4th 160, 166-167 [discussing distinction between mandatory and optional

forms]). However, there is nothing in the DVRO statutory scheme, nor in the DVRO

petition form itself, that suggests the Legislature intended to deprive a trial court of

fundamental jurisdiction to award attorney fees solely because the prevailing party failed

to make the fee request through the use of the standard form. Section 6226 states that the

Judicial Council shall prescribe the DVRO forms, but it does not state that a litigant's

failure to use the forms necessarily requires the court to withhold the requested relief.

Similarly, the DVRO petition form allows for attorney fees requests, but the form does

not state it is the exclusive means for making the requests. (See In re Albert B. (1989)

215 Cal. App. 3d 361, 379-380 [absent indication that Legislature intended to "strip the



                                              12
court of its jurisdiction," failure to comply with statutory mandate is not mandatory in

jurisdictional sense].)

       Consistent with the conclusion that a trial court retains authority to grant a DVRO

attorney fees request even when the standard form procedure was not used, section 6221

states that orders under the Domestic Violence Prevention Act must be issued on the

Judicial Council forms, but also states that "the fact that an order issued by a court

pursuant to this section was not issued on forms adopted by the Judicial Council and

approved by the Department of Justice shall not, in and of itself, make the order

unenforceable." (Italics added.) The Legislature's explicit recognition of the validity of

DVRO orders issued without use of the standard forms supports the validity of an

attorney fees request that is filed without using the standard form.

       We are also unpersuaded by Ahmedo's claim that allowing an attorney fees request

to be filed after the DVRO evidentiary hearing gives the prevailing party an opportunity

to engage in excessive discovery concerning the opponent's financial resources, whereas

an attorney fees request included in the standard DVRO petition form necessarily limits

the parties to an exchange of income and expense declarations. Although the standard

DVRO forms (forms DV-100, DV-120) require the parties to provide income and

expense declarations in conjunction with an attorney fees request (see fns. 2 & 3, ante),

these form provisions do not preclude a court from exercising its discretion to permit

additional financial discovery in an appropriate case. Any concerns over excessive

discovery requests are a matter for judicial resolution, and there is nothing in the



                                             13
legislative scheme that suggests discovery matters should restrict a court's authority to

award attorney fees to a prevailing party who requested fees after the DVRO hearing.

                      C. Lack of Uniformity and Unfairness Claims

       Ahmedo asserts that the interests of uniform judicial decisionmaking require that

all DVRO attorney fees requests be made under the procedure set forth in the Judicial

Council forms. He posits that without strict adherence to these procedures, trial courts

will unfairly decide that some parties are entitled to the pre-DVRO hearing notice

provided by the standard forms, whereas others are not, depending, for example (as here),

on whether the court finds pre-DVRO hearing notice of the fee request might have

affected the party's litigation decisions concerning the DVRO request.

       Ahmedo's claims of unfairness and lack of uniformity are misplaced. The purpose

of notice requirements is to afford a party due process. (In re Marriage of Lippel, supra,

51 Cal.3d at p. 1166.) For due process purposes, the relevant inquiry is whether the

respondent was afforded notice and an opportunity to defend (ibid.), and whether any

procedural irregularities were prejudicial (In re E.M. (2014) 228 Cal. App. 4th 828, 851-

853). The record here shows no deprivation of due process or prejudicial irregularities.

       First, this is not a case where reversal is required because a party was deprived of

notice and a meaningful opportunity to defend. (See, e.g., In re Marriage of Lippel,

supra, 51 Cal.3d at p. 1167.) Second, the court could reasonably reject Ahmedo's

delayed-notice claim based on the imputed notice arising from the existence of the

statutory provision (§ 6344, subd. (a)) that allows an award of fees to the prevailing party.

(See Arthur Andersen v. Superior Court (1998) 67 Cal. App. 4th 1481, 1506-1507 [parties

                                             14
are deemed to have constructive notice of existing laws]; see also Chinn v. KMR Property

Management, supra, 166 Cal.App.4th at p. 194 [due process satisfied by notice and

hearing on attorney fees even though contractual attorney fees request not included in

complaint].) Also, as noted by the trial court, the TRO issued in response to Faton's First

DVRO request explicitly informed Ahmedo that an award of attorney fees was possible.

       Third, relevant to prejudice, the trial court rejected Ahmedo's contention that

earlier notice of Faton's intent to seek fees might have altered the manner in which he

responded to her DVRO request. To the extent the court's finding was derived from a

credibility evaluation, as an appellate court we defer to this assessment. (In re Marriage

of Cochran (2001) 87 Cal. App. 4th 1050, 1056.) The court could reasonably deduce that

Ahmedo's decision to file a writ with our appellate court after issuance of the Second

DVRO reflected that he was determined to raise a significant opposition to the DVRO

request and he would not have made a different choice even if prior to the de novo

evidentiary hearing Faton had expressly notified him that she would seek fees.

       Ahmedo has not shown that Faton's request for fees after the issuance of the

DVRO was improper or caused any prejudice to his rights.

                            II. Substantial Evidence Challenge

       Ahmedo argues the court abused its discretion because the fee award is not

supported by substantial evidence.

       We review a challenge to the amount of a fee award under the abuse of discretion

standard. (Loeffler v. Medina (2009) 174 Cal. App. 4th 1495, 1509.) " '[A]n experienced

trial judge is in a much better position than an appellate court to assess the value of the

                                             15
legal services rendered in his or her court, and the amount of a fee awarded by such a

judge will therefore not be set aside on appeal absent a showing that it is manifestly

excessive in the circumstances.' [Citation.] 'The only proper basis of reversal of the

amount of an attorney fees award is if the amount awarded is so large or small that it

shocks the conscience and suggests that passion and prejudice influenced the

determination.' " (Ibid.)

       Faton requested $12,655 in fees and provided detailed documentation concerning

her counsel's work and billings to support this request. The trial court awarded her

$5,000 in fees. The record shows Faton's attorneys responded to and appeared at the

hearing on Ahmedo's motion for reconsideration; prepared pleadings and appeared at the

de novo evidentiary hearing for the Second DVRO request; and prepared pleadings for

and appeared at the hearing for the attorney fees request. Ahmedo has not shown that the

court abused its discretion in determining that $5,000 was a reasonable amount of fees

incurred for this representation.

       In support of his challenge to the amount of the award, Ahmedo reiterates

essentially the same arguments he made to the trial court when claiming the $12,655 fee

request was excessive (for example, the use of three attorneys was unnecessary; their

hourly rates were too high; the case was not complex and did not require the amount of

time they claimed; and they promulgated excessive and abusive discovery requests).

Ahmedo has not explained how these complaints apply to the court's award of $5,000, an

amount that is substantially less than the amount presented and documented by Faton in



                                            16
her pleadings to the trial court. Ahmedo has not shown the court awarded an

unreasonable amount of fees.

                                    DISPOSITION

      The order is affirmed. Costs to respondent.




                                                                              HALLER, J.

WE CONCUR:



             BENKE, Acting P. J.



                  O'ROURKE, J.




                                          17